FILED
                            NOT FOR PUBLICATION
                                                                           FEB 19 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MISAEL CARBAJAL MEJIA, AKA                       No. 13-73829
Misael Bonilla Silva,
                                                 Agency No. A078-062-194
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 12, 2016**
                                Pasadena, California

Before: FARRIS, CLIFTON, and BEA, Circuit Judges.

      Misael Carbajal Mejia, a native and citizen of Honduras, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

      Before the agency, Carbajal Mejia claimed he was persecuted and fears

persecution on account of his political opinion and membership in a particular

social group of National Party members. Substantial evidence supports the

agency’s conclusion that Carbajal Mejia did not establish a nexus to a protected

ground based on the problems he experienced after witnessing the killing of a

mayoral candidate. See Parussimova v. Mukasey, 555 F.3d 734, 740-42 (9th Cir.

2009) (the REAL ID Act “requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”; record did not compel finding of

nexus). Thus, Carbajal Mejia’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Carbajal Mejia failed to establish it is more likely than not he would be tortured at

the instigation of or with the acquiescence of the government if returned to

Honduras. See Silaya, 524 F.3d at 1073.

      Finally, according to the government, Carbajal Mejia was removed from the

United States on March 11, 2014. Thus, his challenges as to his detention and the

denial of a bond hearing are moot.

      PETITION FOR REVIEW DENIED.